DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.

Response to Arguments
	Applicant argues that Alfred in view of Nelson and Stahl fails to disclose “using the first device type to determine first access policy data, the first access policy data representing at least one intent that is unauthorized for devices associated with the device type”.
	Regarding applicant’s arguments, the examiner respectfully disagrees. The examiner contends that Nelson teaches in p. 0080 that the one or more tags may be auto-populated based on a type or a classification of the new electronic device (such as a light). Nelson provides for auto-populating tags for new devices that don’t have tags related to them. As described in p. 0080, this is done using the type or classification of the new device. The tags contain “available commands” for other electronic devices. But, as disclosed in p. 0080, These available commands may be associated to the new device based on the type of device. Furthermore, although the available commands present a list of commands that the device is capable of performing, both Alfred and Stahl, disclose analyzing permissions for certain commands. The combination of these reference would result in the claimed subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Alfred et al. (US Patent 8010369; hereinafter “Alfred”) in view of Nelson (US PG Pub 20170236514) and further in view of Stahl (US PG Pub 20180182385).
	As per claims 1, 5 and 15, Alfred discloses a method and system, comprising: 	at least one processor (Alfred; Fig. 1, item 120; Col. 2 lines 41-43 - a processing unit (CPU) 120); and 	at least one memory comprising instructions that, when executed by the at least one processor (Alfred; Fig. 1, item 140; Col. 3, lines 40-42 - read-only memory (ROM) for storing software performing the operations discussed below), cause the system to: 	receiving, from a first device associated with a first device identifier (ID), first audio data corresponding to a first utterance (Alfred; Col. 4, lines 48-50 - The user profile 230 can contain device specific identifiers that convert the output of the ASR module 220 into a command that the device 240 can implement); 	performing automatic speech recognition (ASR) processing on the first audio data to generate first ASR results data (Alfred; Fig. 6 & 8, item 220; Col. 4, lines 48-50 - The user profile 230 can contain device specific identifiers that convert the output of the ASR module 220 into a command that the device 240 can implement; Col. 8, lines 44-45 - ASR module 220 may analyze speech input and may provide a transcription of the speech input as output); 	performing natural language understanding (NLU) processing on the first ASR results data to generate first NLU results data including first intent data (Alfred; Col. 8, lines 46-49 - SLU module 804 may receive the transcribed input and may use a natural language understanding model to analyze the group of words that are included in the transcribed input to derive a meaning from the input); 	determining, using the first access policy data, that the first intent data is restricted (Alfred; Col. 6, lines 54-56 - The system 200 controls access by checking that the user associated with the second user profile has met the criterion for access; Col. 5, lines 15-67 - If the same child were to say "change the channel to HBO" the modified identifier will not process this command if the identifier is modified to disallow the speech pattern representing "HBO" by the parent profile (intent is restricted for the child));
generating second audio data representing the first intent data is restricted from being performed (Alfred; Col. 9, lines 52-67 - The method may also further include receiving a request for access from a user associated with the at least one second user profile, converting the request for access to an evaluation text using the automatic speech recognition module and evaluating the evaluation text for meeting the at least one access parameter, wherein an evaluation result is generated that contains an allowance or denial of access to the device. Yet another aspect of the embodiment includes converting the evaluation text to an evaluation request text using the identifiers, generating an evaluation request from the evaluation request text, communicating the evaluation request to a user associated with the at least first user profile, receiving an evaluation answer from the user associated with the at least first user profile, determining whether the evaluation answer is an allowance or denial and, if the evaluation answer is an allowance, granting access to the identifiers, if the evaluation answer is a denial, denying access to the identifiers; also see Col. 8, lines 57-59; also see Col. 6, lines 49-67 - The second user profile 320 then generates a query via the synthesizer 420 to elicit information to test if the user has met the criterion of the access parameter 610); and 	sending the second audio data to the first device for output (Alfred; Fig. 8, item 230; Col. 8, lines 57-59 - Synthesizer module 230 may receive the transcription as input and may provide generated audible speech as output based on the transcribed speech).	Although Alfred teaches the access control of different types of devices for different user profiles (such as shown in Fig. 5 and Col. 5, lines 27-49), Alfred fails to explicitly disclose determining the first device ID is associated with the first device type, using the first device type to determine first access policy data, the first access policy data representing at least one intent that is unauthorized for devices associated with the device type, and generating, based at least in part on determining the first intent data is unauthorized for the first device type and the first device ID is associated with the first device type, second audio data representing the first intent data is restricted from being performed.	Nelson, however, does teach determining the first device ID is associated with the first device type (Nelson; p. 0070 - The one or more tags 336 may include metadata for the other electronic device, a type of the other electronic device, and/or available commands for the other electronic device (access policy data)), using the first device type to determine first access policy data, the first access policy data representing at least one intent that is restricted for devices associated with the device type (Nelson; p. 0080 - the one or more tags may be auto-populated based on a type or a classification of the new electronic device (such as a light)) and generating, based at least in part on determining the first intent data is restricted for the first device type and the first device ID is associated with the first device type, second audio data representing the first intent data is restricted from being performed (Nelson; p. 0088 - the automation server may request feedback (generate request representing intent data is restricted) when none of the probabilities calculated using the supervised learning model exceeds the threshold value).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Alfred to include determining the first device ID is associated with the first device type, using the first device type to determine first access policy data, the first access policy data representing at least one intent that is restricted for devices associated with the device type, and generating, based at least in part on determining the first intent data is restricted for the first device type and the first device ID is associated with the first device type, second audio data representing the first intent data is restricted from being performed, as taught by Nelson, in order to provide the user with an easy way to control multiple different types of electronic devices (Nelson; p. 0008).
Furthermore, Alfred in view of Nelson fails to disclose the first access policy data representing at least one intent that is unauthorized for devices associated with the first device type, determining, using the first access policy data, that the first intent data is unauthorized for the first device type. 	Stahl does teach the first access policy data representing at least one intent that is unauthorized for devices associated with the first device type (Stahl; p. 0022-0025 – shows different types of devices using different domains… Some systems use speaker voice identification to determine UIDs, or confirm UIDs asserted from other inputs; retrieve sets of permissions associated with UIDs in a stored database; and check them in order to enable authorization for an action), determining, using the first access policy data, that the first intent data is unauthorized for the first device type (Stahl; p. 0054 - The embodiment of FIG. 7 performs a permissions check 73, which consumes the utterance characteristics as input and produces a list of authorized domains. It does so by accessing a database of users and their assigned permissions. The database is maintained by a system administrator for the NL processing system, and updated as users add accounts and domain developers create permission types).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Alfred and Nelson to include the first access policy data representing at least one intent that is unauthorized for devices associated with the first device type, determining, using the first access policy data, that the first intent data is unauthorized for the first device type, as taught by Stahl, in order to use the valuable information identifiable from speaker and utterance characteristics to provide more appropriate and more useful behaviors and results (Stahl; p. 0009).
	As per claims 2, 6 and 16, Alfred in view of Nelson discloses the computer-implemented method and system of claims 1, 5 and 15, further comprising: receiving, from the first device, second audio data corresponding to a second utterance (Alfred; Col. 8, lines 31-33; Col. 5, lines 50-67 – first and second input (iteration of inputs)); performing ASR processing on the second audio data to generate second ASR results data (Alfred; Fig. 6 & 8, item 220; Col. 4, lines 48-50 - The user profile 230 can contain device specific identifiers that convert the output of the ASR module 220 into a command that the device 240 can implement; Col. 8, lines 44-45 - ASR module 220 may analyze speech input and may provide a transcription of the speech input as output); performing NLU processing on the second text data to generate second NLU results data including second intent data (Alfred; Col. 8, lines 46-49 - SLU module 804 may receive the transcribed input and may use a natural language understanding model to analyze the group of words that are included in the transcribed input to derive a meaning from the input); determining the first access policy data permits sending the second NLU results data to a speechlet component (Alfred; Col. 6, lines 54-56 - The system 200 controls access by checking that the user associated with the second user profile has met the criterion for access); based on determining that the first access policy data permits sending the second NLU results data to a speechlet component and the first device ID is associated with the device type, sending the second NLU results data to the speechlet component (Alfred; Col. 7, lines 1-3 – access granted; Col. 5, lines 53-57 - For instance, a child could say “change the channel to ESPN” and the modified identifier would recognize this speech pattern as appropriate, if so deemed by the parents, and would change to the appropriate channel); and receiving, from the speechlet component, output data (Alfred; Col. 7, lines 1-3 – access granted; Col. 5, lines 53-57; Col. 8, lines 57-59 - Synthesizer module 230 may receive the transcription as input and may provide generated audible speech as output based on the transcribed speech).	Nelson, however, does teach wherein the first access policy data is associated with a device type (Nelson; p. 0083 - the supervised learning model may provide an experience engine that maps user intent to subsets of the electronic devices (by device types)).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Alfred to include wherein the first access policy data is associated with a device type, as taught by Nelson, in order to provide the user with an easy way to control multiple different types of electronic devices (Nelson; p. 0008).
	As per claims 3 and 9, Alfred in view of Nelson discloses the computer-implemented method and system of claims 1 and 5. Claims 3 and 9 recites subject matter similar to the subject matter claimed in claims 1 and 5, with the key differences being that the “first audio data corresponding to a first utterance” of claim 1 is a “third audio data corresponding to a second utterance” (Alfred; Col. 8, lines 31-33; Col. 5, lines 50-67 – first and second input (iteration of inputs)). 
	As per claims 4 and 17, Alfred in view of Nelson discloses the computer-implemented method and system of claims 1, 5 and 15, further comprising: receiving, from the first device, third audio data corresponding to a second utterance (Alfred; Col. 8, lines 31-33; Col. 5, lines 50-67 – first and second input (iteration of inputs)); performing ASR processing on the third audio data to generate third text data (Alfred; Fig. 6 & 8, item 220; Col. 4, lines 48-50 - The user profile 230 can contain device specific identifiers that convert the output of the ASR module 220 into a command that the device 240 can implement; Col. 8, lines 44-45 - ASR module 220 may analyze speech input and may provide a transcription of the speech input as output); performing NLU processing on the third text data to determine the second utterance corresponds to an indication to send the first NLU results data to a first speechlet associated with the first NLU results data (Alfred; Col. 8, lines 46-49 - SLU module 804 may receive the transcribed input and may use a natural language understanding model to analyze the group of words that are included in the transcribed input to derive a meaning from the input); determining audio characteristics representing the second audio data (Alfred; Col. 8, lines 12-22 - A further feature of this embodiment could include the use of voice identification software that recognizes the user's voice in order to grant access to the user profile); determining the audio characteristics correspond to stored audio characteristics associated with a user ID (Alfred; Col. 8, lines 12-22 - A further feature of this embodiment could include the use of voice identification software that recognizes the user's voice in order to grant access to the user profile); determining the user ID corresponds to an adult user (Alfred; Col. 5, lines 15-49 – determining parent or child); and based on the second utterance corresponding to the indication and the user ID corresponding to an adult user, sending the first NLU results data to the first speechlet (Alfred; Col. 7, lines 1-3 – access granted; Col. 5, lines 53-57).
	As per claims 8 and 18, Alfred in view of Nelson discloses the method and system of claims 5 and 15, further comprising: receiving, from a second device, third data representing a second user input (Alfred; Col. 8, lines 31-33; Col. 5, lines 50-67 – first and second input (iteration of inputs)); determine second intent data representing the second user input (Alfred; Col. 8, lines 46-49 - SLU module 804 may receive the transcribed input and may use a natural language understanding model to analyze the group of words that are included in the transcribed input to derive a meaning from the input); determining characteristics representing the third audio data (Alfred; Col. 4, lines 48-50 - The user profile 230 can contain device specific identifiers that convert the output of the ASR module 220 into a command that the device 240 can implement); determining the characteristics correspond to stored characteristics associated with a user ID (Alfred; Col. 4, lines 48-50 - The user profile 230 can contain device specific identifiers that convert the output of the ASR module 220 into a command that the device 240 can implement); identifying second access policy data associated with the user ID (Alfred; Fig. 6, item 610; Col. 6, lines 49-56 - allows first user profile 310 to control access to the identifiers contained in the second user profile 320 by using an access parameter 610 (access policy data). Access parameter 610 is a set criterion that must be met by the second user profile 320 prior to being granted access to the specified identifiers); determining the second access policy data represents the second intent data is unauthorized for the user ID (Alfred; Col. 6, lines 54-56 - The system 200 controls access by checking that the user associated with the second user profile has met the criterion for access); and after determining the second access policy data represents the second intent data is unauthorized for the user ID, send, to the first device for output, second content representing the second user input is restricted from being further processed (Alfred; Col. 7, lines 1-3 – access denied; Col. 5, lines 53-57).
	As per claim 10, Alfred in view of Nelson discloses the system of claim 5, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: receive, from a second device, third data representing a second user input (Alfred; Col. 8, lines 31-33; Col. 5, lines 50-67 – first and second input (iteration of inputs)); determine characteristics representing the third data (Alfred; Col. 4, lines 48-50 - The user profile 230 can contain device specific identifiers that convert the output of the ASR module 220 into a command that the device 240 can implement); determining the characteristics correspond to stored characteristics associated with a user ID (Alfred; Col. 4, lines 48-50 - The user profile 230 can contain device specific identifiers that convert the output of the ASR module 220 into a command that the device 240 can implement); determine the first user ID is an adult user ID (Alfred; Col. 5, lines 15-49 – determining parent or child); determine the adult user ID is associated with a second user ID (Alfred; Col. 5, lines 15-49 – determining parent or child); determine the second user ID is a child user ID (Alfred; Col. 5, lines 15-49 – determining parent or child); determine the third data indicates an intent (Alfred; Col. 7, lines 1-3 – access denied; Col. 5, lines 57-60 -  If the same child were to say "change the channel to HBO” the modified identifier will not process this command if the identifier is modified to disallow the speech pattern representing “HBO” (indicates intent) by the parent profile); and generate second access policy data representing the intent is unauthorized for the second user ID (Alfred; Col. 7, lines 1-3 – access denied; Col. 5, lines 57-60 -  If the same child were to say "change the channel to HBO” the modified identifier will not process this command if the identifier is modified to disallow the speech pattern representing “HBO” by the parent profile).

As per claim 11, Alfred in view of Nelson discloses the system of claim 5, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: receive, from a second device, second data representing a second user input (Alfred; Col. 8, lines 31-33; Col. 5, lines 50-67 – first and second input (iteration of inputs)); determine second intent data representing the second user input (Alfred; Col. 8, lines 46-49 - SLU module 804 may receive the transcribed input and may use a natural language understanding model to analyze the group of words that are included in the transcribed input to derive a meaning from the input); determine characteristics representing the second data (Alfred; Col. 4, lines 48-50 - The user profile 230 can contain device specific identifiers that convert the output of the ASR module 220 into a command that the device 240 can implement); determine the characteristics correspond to stored characteristics associated with a user age range (Alfred; Col. 5, lines 15-49 – determining parent or child); identify second access policy data associated with the user age range in the access policy storage component (Alfred; Col. 5, lines 15-49 – determining parent or child); determine the second access policy data represents the second intent data is authorized for the user age range (Alfred; Col. 7, lines 1-3 – access granted; Col. 5, lines 53-57); and after determining the second access policy data represents the second intent data is authorized for the user age range, execute with respect to the second intent data (Alfred; Col. 7, lines 1-3 – access granted; Col. 5, lines 53-57).
	As per claims 13 and 19, Alfred in view of Nelson discloses the system and method of claims 5 and 15, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: receive, from the first device, second data representing a second user input (Alfred; Col. 8, lines 31-33; Col. 5, lines 50-67 – first and second input (iteration of inputs)); determine second intent data corresponding to the second user input (Alfred; Col. 8, lines 46-49 - SLU module 804 may receive the transcribed input and may use a natural language understanding model to analyze the group of words that are included in the transcribed input to derive a meaning from the input); determine the first access policy data represents the second intent data is unauthorized for the first device (Alfred; Col. 6, lines 54-56 - The system 200 controls access by checking that the user associated with the second user profile has met the criterion for access); after determining the first access policy data represents the second intent data is unauthorized for the first device, determine third intent data associated with the second intent data (Alfred; Col. 5, lines 50-67 – determining intent for “change the channel to ESPN” then subsequently determine intent for “change channel to HBO”); determine the first access policy data represents the third intent data is authorized for the first device (Alfred; Col. 7, lines 1-3 – access granted; Col. 5, lines 53-57); generate fifth data representing the third intent data (Alfred; Col. 7, lines 1-3 – access granted; Col. 5, lines 53-57).	And further, Nelson discloses that the first device is a first device type (Nelson; p. 0070 - The one or more tags 336 may include metadata for the other electronic device, a type of the other electronic device, and/or available commands for the other electronic device (access policy data)).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the system and method of Alfred to include that the first device is a first device type, as taught by Nelson, in order to provide the user with an easy way to control multiple different types of electronic devices (Nelson; p. 0008).
	As per claims 14 and 20, Alfred and Nelson discloses the system and method of claims 5 and 15, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: receive, from a second device, third data representing a second user input (Alfred; Col. 8, lines 31-33; Col. 5, lines 50-67 – first and second input (iteration of inputs)); determine second intent data representing the second user input (Alfred; Col. 8, lines 46-49 - SLU module 804 may receive the transcribed input and may use a natural language understanding model to analyze the group of words that are included in the transcribed input to derive a meaning from the input); determine characteristics representing the third data (Alfred; Col. 4, lines 48-50 - The user profile 230 can contain device specific identifiers that convert the output of the ASR module 220 into a command that the device 240 can implement); determine the characteristics correspond to stored characteristics associated with a user ID (Alfred; Col. 4, lines 48-50 - The user profile 230 can contain device specific identifiers that convert the output of the ASR module 220 into a command that the device 240 can implement); determine, in user profile data associated with the user ID, fourth data representing an age of a user (Alfred; Col. 5, lines 15-49 – determining parent or child); and send to a speechlet component associated with the second user input: the second intent data, and fifth data representing the age (Alfred; Col. 7, lines 1-3 – access granted; Col. 5, lines 53-57).
	As per claim 21, Alfred in view of Nelson discloses the system of claim 5, wherein the first user input is associated with a user ID (Alfred; Col. 5, lines 15-49 – determining parent or child), and wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: receive, from a second device, third data corresponding to a second user input in natural language associated with the user ID (Alfred; Col. 8, lines 31-33; Col. 5, lines 50-67 – first and second input (iteration of inputs); Col. 5, lines 15-67 - If the same child were to say "change the channel to HBO" (input associated with user ID) the modified identifier will not process this command if the identifier is modified to disallow the speech pattern representing "HBO" by the parent profile); determine that the second user input corresponds to the first intent data (Alfred; Col. 8, lines 46-49 - SLU module 804 may receive the transcribed input and may use a natural language understanding model to analyze the group of words that are included in the transcribed input to derive a meaning from the input); identify second access policy data associated with the second device in the access policy storage component, the second access policy data representing one or more intents unauthorized to be processed for devices associated with the second device (Alfred; Fig. 6, item 610; Col. 6, lines 49-56 - allows first user profile 310 to control access to the identifiers contained in the second user profile 320 by using an access parameter 610 (access policy data). Access parameter 610 is a set criterion that must be met by the second user profile 320 prior to being granted access to the specified identifiers; Col. 5, lines 15-67 - modify the channel number identifier 522 within the specific TV identifier 510 no longer to recognize certain speech patterns (intent that is restricted for devices) that represent inappropriate channels as deemed by the parent profile. If the same child were to say "change the channel to HBO" the modified identifier will not process this command if the identifier is modified to disallow the speech pattern representing "HBO" by the parent profile (intent is restricted for the child)); determine, using the second access policy data, that the first intent data is authorized for the second device (Alfred; Col. 7, lines 1-3 – access granted; Col. 5, lines 53-57); and send the first intent data to a component for further processing (Alfred; Col. 7, lines 1-3 – access granted; Col. 5, lines 53-57);.	And further, Nelson does teach that the second access policy data associated with the second device and receive fourth data representing a second device type associated with the second device (Nelson; p. 0070 - The one or more tags 336 may include metadata for the other electronic device, a type of the other electronic device, and/or available commands for the other electronic device (access policy data)).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the system and method of Alfred to include that the second access policy data associated with the second device and receive fourth data representing a second device type associated with the second device, as taught by Neson, in order to provide the user with an easy way to control multiple different types of electronic devices (Nelson; p. 0008).
	As per claim 22, Alfred in view of Nelson disclose the system of claim 5, upon which claim 22 depends.	And, further, Nelson discloses wherein the first access policy data is stored in an access policy storage component separate from a user profile storage component that stores user information (Nelson; p. 0044 - automation server (separate) 118 may use speech recognition to convert the information into text (or alphanumeric characters) and sematic analysis to determine the user's intent and, thus, to convert the natural language into the one or more desired operations (or the most likely one or more desired operations). Based on the one or more desired operations and a predetermined supervised learning model that relates desired operations and electronic devices 110, automation server 118 may identify a subset of electronic devices 110 (which may include one or more of electronic devices 110)).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the system and method of Alfred to include wherein the first access policy data is stored in an access policy storage component separate from a user profile storage component that stores user information, as taught by Nelson, in order to provide the user with an easy way to control multiple different types of electronic devices (Nelson; p. 0008).
	Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Alfred in view of Nelson and Stahl, and further in view of Koishida (US PG Pub 20180233142).	
	As per claim 12, Alfred discloses the system of claim 5, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: receive, from the first device, third data representing a second user input (Alfred; Col. 8, lines 31-33; Col. 5, lines 50-67 – first and second input (iteration of inputs)); receive fourth data associated with the first device (Alfred; Col. 4, lines 48-50 - The user profile 230 can contain device specific identifiers that convert the output of the ASR module 220 into a command that the device 240 can implement); and determine second intent data representing the second user input (Alfred; Col. 6, lines 54-56 - The system 200 controls access by checking that the user associated with the second user profile has met the criterion for access). 
And further, Nelson discloses that the first device is a first device type (Nelson; p. 0070 - The one or more tags 336 may include metadata for the other electronic device, a type of the other electronic device, and/or available commands for the other electronic device (access policy data)).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the system and method of Alfred to include that the first device is a first device type, as taught by Nelson, in order to provide the user with an easy way to control multiple different types of electronic devices (Nelson; p. 0008).	Alfred in view of Nelson, however, fails to disclose determine second intent data representing the second user input, the second intent data being associated with a first confidence score; determine third intent data representing the second user input, the third intent data being associated with a second confidence score, the second confidence score being less than the first confidence score; based at least in part on the first confidence score being greater than the second confidence score, determine the first access policy data represents the second intent data is unauthorized for the first device type; after determining the first access policy data represents the second intent data is unauthorized for the first device type, determine the second confidence score satisfies a confidence score threshold; and after determining the second confidence score satisfies the confidence score threshold, determine the first access policy data represents the third intent data is authorized for the first device type.
Koishida does teach determine second intent data representing the second user input, the second intent data being associated with a first confidence score (Koishida; Fig. 8A; p. 0083 - sending the self-selections score for the first user to the other intelligent assistant in the environment; p. 0086 – keyword confidence); determine third intent data representing the second user input, the third intent data being associated with a second confidence score, the second confidence score being less than the first confidence score (Koishida; Fig. 8A; p. 0084-0085 - receiving a remote-selection score for the first user from the other intelligent assistant and comparing the self-selection score for the first user to the remote-selection score for the first user; p. 0086 – keyword confidence); based at least in part on the first confidence score being greater than the second confidence score, determine the first access policy data represents the second intent data is unauthorized for the first device type (Koishida; Fig. 8A; p. 0093 - determining whether the self-selection score is greater than or less than the remote-selection score); after determining the first access policy data represents the second intent data is unauthorized for the first device type, determine the second confidence score satisfies a confidence score threshold (Koishida; Fig. 8A; p. 0094 - determining a disengagement metric of the first user. Generally, the disengagement metric represents an extent to which the first user is, and/or will be as a predictive measure, disengaged from interaction with the intelligent assistant); and after determining the second confidence score satisfies the confidence score threshold, determine the first access policy data represents the third intent data is authorized for the first device type (Koishida; p. 0098 - the intelligent assistant may be configured to respond to the first user, and to block subsequent responses to all other users, until the disengagement metric of the first user exceeds the blocking threshold).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method and system of Alfred to include determine second intent data representing the second user input, the second intent data being associated with a first confidence score; determine third intent data representing the second user input, the third intent data being associated with a second confidence score, the second confidence score being less than the first confidence score; based at least in part on the first confidence score being greater than the second confidence score, determine the first access policy data represents the second intent data is unauthorized for the first device type; after determining the first access policy data represents the second intent data is unauthorized for the first device type, determine the second confidence score satisfies a confidence score threshold; and after determining the second confidence score satisfies the confidence score threshold, determine the first access policy data represents the third intent data is authorized for the first device type, as taught by Koishida, in order to provide accurate selective responses to a user in a multi-user, multi-assistant environment (Koishida; p. 0084).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lang (US PG Pub 20170242653) discloses voice control of a media playback system in which particular devices are divided by zones and configured to restrict certain settings from a child (Lang; p. 0461). 	And furthermore, James (US PG Pub 20180096683) discloses the processing of voice commands based on device topology in which the devices determine one or more selected devices and one or more actions to be performed by the one or more selected devices based at least in part on the determined transcription and the device topology representation (James; p. 0005).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODRIGO A CHAVEZ/Examiner, Art Unit 2658777

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658